UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4552
SAMMY L. ANDERSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Greenville.
                G. Ross Anderson, Jr., District Judge.
                             (CR-00-144)

                      Submitted: March 1, 2002

                      Decided: March 19, 2002

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Beattie B. Ashmore, PRICE, PASCHAL & ASHMORE, P.A., Green-
ville, South Carolina, for Appellant. J. Strom Thurmond, Jr., United
States Attorney, Isaac Johnson, Jr., Assistant United States Attorney,
Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. ANDERSON
                               OPINION

PER CURIAM:

   Sammy L. Anderson appeals the district court’s denial of his
motion to withdraw his guilty plea. Anderson pleaded guilty to one
count of possession with intent to distribute cocaine in violation of 21
U.S.C.A. § 841(a)(1) (West 1999 & Supp. 2001). He claims the dis-
trict court failed to establish an adequate factual basis for his plea and
erred in failing to allow him to later withdraw his plea.

   We review a district court’s acceptance of a guilty plea as sup-
ported by a sufficient factual basis only for abuse of discretion.
United States v. Mitchell, 104 F.3d 649, 652 (4th Cir. 1997). Like-
wise, we review a district court’s denial of a motion to withdraw a
guilty plea for abuse of discretion. United States v. Craig, 985 F.2d
175, 178 (4th Cir. 1993). Upon examination of the record, we find the
district court heard sufficient information to prove every element of
the offense, and thus established an adequate factual basis for Ander-
son’s guilty plea. Moreover, because Anderson presented no credible
evidence supporting his claims that his plea was coerced and that he
is innocent, the district court did not abuse its discretion by denying
his request to withdraw his plea. See United States v. Moore, 931 F.2d
245, 248 (4th Cir. 1991).

  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument, because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED